ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on July 18, 1967 (201 So.2d 241) affirming the summary judgment of *465the Circuit Court for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s decision by certiorari, the Supreme Court of Florida, by its opinion and judgment filed December 10, 1968 (216 So.2d 751) and mandate dated March 24, 1969, now lodged in this court, reversed this court’s judgment of affirmance;
Now, therefore, It is Ordered that the mandate of this court heretofore issued on August 3, 1967 is withdrawn, the opinion and judgment of this court filed July 18, 1967 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the summary judgment of the circuit court appealed from is reversed and the cause is remanded for further proceedings in accordance with the opinion and judgment of the Supreme Court of Florida. Costs allowed shall be taxed in the circuit court (Rule 3.16, subd. b, Florida Appellate Rules, 32 F.S.A.).